DETAILED ACTION
1.	This is a first action on the merits of application 16879402.
2.	Claims 1-20 are canceled. Claims 21-40 are pending.
Double Patenting
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
2.2	Claim 21-27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-26 of copending Application No. 16879473. The claim is substantially similar and fully encompassed by claims above. 
This is a provisional nonstatutory double patenting rejection.
2.3	Claim 21 is rejected as being substantially similar and fully encompassed by claim 20 & 24 of ‘473.
2.4	Claim 22 is rejected as being substantially similar and fully encompassed by claim 22 of ‘473.
2.5	Claim 23 is rejected as being substantially similar and fully encompassed by claim 23 of ‘473.
2.6	Claim 24 is rejected as being substantially similar and fully encompassed by claim 22 of ‘473.
2.7	Claim 25 is rejected as being substantially similar and fully encompassed by claim 24 of ‘473.
2.8	Claim 26, 28 is rejected as being substantially similar and fully encompassed by claim 26 of ‘473.
2.9	Claim 27 is rejected as being substantially similar and fully encompassed by claim 25 of ‘473.


Claim Objections
3.	Claim 21 and 35 are objected to because of the following informalities:  manoeuvre is spelled incorrectly should be maneuver.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4	Claim(s) 21-26, 33,  35, 38-40 is/are rejected under 35 U.S.C. 102a as being anticipated by Vila US 20060102060.
5.	As per claim 21 & 35, Vila discloses a line handling system for locating on a tugboat [fig. 1], wherein the tugboat is for assisting a marine vessel to maneuver and the tugboat comprises a hull having a perimeter; wherein the line handling system comprises a line guide mechanism [6/7] that protrudes, or is positionable to protrude, away from the hull for guiding a line of the marine vessel towards a predetermined region of the perimeter, when the line handling system is located on the tugboat. [0029]
6.	As per claim 22 and 39, Vila discloses wherein the line handling system comprises an actuatable coupling mechanism [7] for coupling the line of the marine vessel to a second line when the line of the marine vessel is at the predetermined region of the perimeter, when the line handling system is located on the tugboat. [0029-0030] 
7.	As per claim 23, Vila discloses wherein the actuatable coupling mechanism 7 is for coupling the line of the marine vessel to the second line by applying a connector 12 to the line of the marine vessel and the second line. [0030]
8.	As per claim 24, Vila discloses wherein the line handling system comprises a line engager 11 for engaging with the line of the marine vessel when the line of the marine vessel is at the predetermined region of the perimeter. [0030]

10.	As per claim 26, Vila discloses wherein the guide arm is movable relative to the hull when the line handling system is located on the tugboat. [figs. 3-4/ 0029]
11.	 As per claim 40, Vila discloses wherein the line handling system is movable relative to the hull so as to vary the predetermined region of the perimeter towards which the line guide mechanism is able to guide the line of the marine vessel. [figs 3-4]
12.	 As per claim 33, Vila discloses wherein the line guide mechanism comprises a drive mechanism for driving movement of the guide arm relative to the hull, when the line handling system is located on the tugboat. [0031]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vila et al.

13.	As per claim 27-29, Vila discloses the aforementioned limitations of claim 25, he does not disclose wherein the at least one guide device comprises first and second such guide devices. Since Vila discloses 1 guide device having two is mere duplication of parts which is held to ordinary in the art, thus it would have been obvious before the effective filing date of the claimed invention to a person having 
14. 	As per claim 34, Vila discloses the aforementioned limitations of claim 25, he does not disclose a drive device for driving movement of the secondary guide relative to the hull and the guide arm of the respective guide device, when the line handling system is located on the tugboat. Since Vila discloses 1 guide device but not a secondary guide, having two is mere duplication of parts which is held to ordinary in the art, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have more than one guide device for redundancy in case or equipment malfunction.
Claim Rejections - 35 USC § 102 (2nd 102 rejection of independent claims)
15.	Claim(s) 21 and 30-32, 35-37 is/are rejected under 35 U.S.C. 102a as being anticipated by ES 1023207 U (‘207).
16.	As per claims 21 and 35, ‘207 discloses the line handling system for locating on a tugboat, wherein the tugboat is for assisting a marine vessel to manoeuvre and the tugboat comprises a hull having a perimeter; wherein the line handling system comprises a line guide mechanism that protrudes, or is positionable to protrude, away from the hull for guiding a line of the marine vessel towards a predetermined region of the perimeter, when the line handling system is located on the tugboat and a hull having a perimeter; and a line handling system comprising a line guide mechanism that protrudes, or is positionable to protrude, away from the hull for guiding a line of the marine vessel towards a predetermined region of the perimeter. See fig. 1 and 7
17.	As per claim 30-32, ‘207 discloses the secondary guide 9 is rotatable relative to the guide arm of the respective guide device to drive the line along the guide arm of the respective guide device towards the predetermined region of the perimeter, when the line handling system is located on the tugboat and 
18.	As per claims 36-37, ‘207 discloses wherein the line guide mechanism comprises at least one guide device, each of the at least one guide device comprising a guide arm that protrudes, or is positionable to protrude, away from the hull, wherein the guide arm is rotatable relative to the hull about a pivot point so as to move an end of the guide arm distal to the pivot point towards and away from an axis that extends in a fore and aft direction of the tugboat. See figs. 1-3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617